Citation Nr: 1724649	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, including the bilateral knees. 

2.  Entitlement to an increased rating, in excess of 60 percent, for rheumatic heart disease. 

3.  Entitlement to a total disability rating based on individual unemployability ("TDIU").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Army, with active duty service from January 1948 through August 1950. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a May2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, VA (hereinafter Agency of Original Jurisdiction ("AOJ")).

In March 2017, the Veteran testified before the undersigned Veterans Law Judge, at a Central Office hearing in Washington, DC. A transcript of this hearing has been reviewed and associated with the Veteran's file.  

In statements made to the Board during the pendency of his appeal, the Veteran has raised the issue of an entitlement to a TDIU.  The Veteran has additionally submitted an application for entitlement to TDIU in March 2017.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the Board will now properly take jurisdiction of this claim.   See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In reviewing the electronic record, the Board observes the Veteran, through his representative, submitted additional medical evidence which has not been first reviewed by the AOJ.  However, the Veteran, through his representative, waived AOJ jurisdiction.  As such, consideration of the Veteran's appeal may proceed without any prejudice to his claim.  38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for an arthritic disability, to include arthritis of the bilateral knees, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's rheumatic heart disease has been characterized by a workload of no worse than between 3 and 5 metabolic equivalents ("METs") and a left ventricular ejection fraction of no worse than 55 percent, without evidence of cardiac hypertrophy, dilatation, or chronic congestive heart failure.

2.  The Veteran is service connected for rheumatic heart disease, with a total disability evaluation of 60 percent, effective as of November 21, 2000.  Therefore, as of November 21, 2000, the Veteran met the criteria for consideration of a schedular criteria for TDIU.

3.  Beginning on and after March 22, 2017 the Veteran's service-connected rheumatic heart disability prevented him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 60 percent, for rheumatic heart disease has not been met or approximated during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.104, Diagnostic Code 7000 (2016).

2.  The criteria for an award of a TDIU, on an extraschedular basis, are met beginning on March 22, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in February 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in letters dated August 2008, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining all relevant evidence and affording him the opportunity to give testimony before the AOJ and the Board.  A review of the evidentiary record shows the Veteran's service treatment records ("STRs") have been obtained, as have his VA medical records.  For his part, the Veteran has submitted private medical evidence and person statements from himself and his family.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran was additionally afforded VA examinations in February 2010, March 2015, and September 2016 which assessed the severity of his rheumatic heart disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During these examinations, the Veteran's pertinent medical history was noted by the examiners and the findings of the diagnostic testing was both reported and interpreted by each examiner, such that it allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds these VA examinations and medical opinions are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2017 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based on the above actions by the AOJ, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Increased Rating for Rheumatic Heart Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for bilateral hearing loss in September 2009.  Thus, the relevant temporal focus for the disability in question dates back to September 2008. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will therefore consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized law to the current claim, the Board observes the Veteran's rheumatic heart disability has been rated under Diagnostic Code ("DC") 7000, for valvular heart disease. 38 C.F.R. § 4.104, DC 7000 (2016).  Currently the Veteran has been assigned a disability evaluation of 60 percent under DC 7000.  For entitlement to a higher evaluation, of 100 percent, the evidence must show symptoms of chronic congestive heart failure, or; when workload of 3 METs (metabolic equivalents) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction ("EF") of less than 30 percent.

Alternatively, DC 7000 allows for the assignment of a 100 percent disability evaluation during periods of an active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  However, the medical evidence does not show the Veteran experienced any periods of an active infection which would entitle him to an award of a 100 percent rating.  

The Board additionally observes that Note (2) to DC 7000 states that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.
  
Therefore, to prevail in his claim to an increased disability rating, the medical evidence must show either (1) the Veteran experiences symptoms of chronic congestion heart failure; (2) a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or (3) left ventricular dysfunction with an EF of less than 30 percent.  38 C.F.R. § 4.104, DC 7000.  Based upon a review of the Veteran's longitudinal medical records, the Board finds the Veteran's overall disability picture has neither met nor approximated the requirements for an award of an increased 100 percent disability evaluation. 

First, the Board finds no evidence which suggests the Veteran was ever diagnosed with, or found to have symptoms consistent with chronic congestive heart failure.  A review of his medical records indicates he has been observed to have relatively stable symptoms throughout the period on appeal, which do not resemble those of chronic congestive heart failure.  See VA Examinations and Opinions dated in September 2016, March 2015, and February 2010.  During all three VA examinations, the Veteran denied any history of congestive heart failure and denied any associated pulmonary symptoms of chronic coughing and/or wheezing.  Similarly, a review of the Veteran's VA treatment records does not indicate any findings or symptoms suggestive of chronic congestive heart failure. 

Second, the Board does not find the Veteran has ever been found to have a workload of 3 METS or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Similarly, the Board does not find any evidence which indicates the Veteran's left ventricular EF was below the 30 percent threshold necessary for an award of an increased 100 percent disability rating. 38 C.F.R. § 4.104, DC 7000.  

During the February 2010 VA examination, stress test was conducted on the Veteran and found him to have a workload of 5 METs.  This stress test had to be stopped early, due to the Veteran's reports of fatigue, but the overall findings of the test were reported as "normal."  Specifically, there were no evidence of arrhythmias, changes in blood pressure, or other significant findings.  No testing was done to assess left ventricular functioning; however, the examiner reported a prior February 2010 study estimated the Veteran's left EF to be 55 percent.  Lastly, a chest x-ray was performed, and observed the Veteran's heart size to be in the upper limits of normal, but otherwise found no evidence of an acute cardiopulmonary abnormality or pneumonic infiltrates.  

The Veteran endorsed symptoms of fatigue, dyspnea, and chest palpitations during this February 2010 VA examination.  The Veteran indicated he experiences chest palpitations several times per week, which last approximately 10 minutes, and are unrelated to any exertional activities.  As for typical activities, the Veteran stated he experiences no difficulty walking on level ground, but will have increased fatigue, dyspnea, and increased heart rate when walking uphill or up a flight of stairs.  Following this examination of the Veteran, and with consideration of his lay symptoms, the February 2010 VA examiner found the Veteran's rheumatic heart disability would affect his ability to engage in everyday activities.  However, the examiner qualified this conclusion by citing to the Veteran's non-service connected bilateral knee arthritis as an additional factor which limits the Veteran's activity level. 

Medical records show the Veteran sought treatment in October 2012 for symptoms of increased fatigue and shortness of breath.  See Washington VAMC Records.  An echocardiogram was performed and found the Veteran to have normal left ventricular EJ of 55 percent.  The Veteran's physician, after reviewing the echocardiogram and stress test were all within normal limits.  The physician found the Veteran's symptoms of shortness of breath were likely not related to his rheumatic heart disease.  Subsequently, the Veteran was found to have lung cancer. 

The Veteran was afforded a second VA examination in March 2015.  At this time, the Veteran endorsed similar symptoms as he did during the February 2010 examination, including difficulty walking uphill, dyspnea, and fatigue.  During the examination, the examiner reported the Veteran experiences intermittent paroxysmal atrial fibrillation, with approximately one to four episodes in the prior 12 months.  The Veteran's heart rate was 69 beats per minute, with regular rhythm.  Peripheral pulses were normal; however, 1+ edema was noted for the bilateral lower extremities. 

Upon review of the Veteran's medical records, the March 2015 examiner reported the Veteran's echocardiogram from September 2012 showed normal wall motion and normal wall thickness.  The left ventricular EF was found to be approximately 55-60 percent.  The examiner then, estimated the Veteran's level of activity to be between 5 and 7 METS, based upon his interview of the Veteran and consideration of his lay symptoms.  Notably, the examiner reported the Veteran's METs limitations was not due solely to his rheumatic heart disease, as the Veteran had underwent a lung resection in September 2014.  Due to the residual symptoms of this lung resection and to the non-service connected arthritis, the examiner found the Veteran was limited in his ability to walk.  

In October 2015, the Veteran sought emergency care for symptoms of heart palpitations.  An echocardiogram was performed, but found no evidence of myocardial ischemia.  Rather, the examining physician observed evidence or premature atrial contracts ("PACs") and concluded this was the likely cause of the Veteran's symptoms.  A subsequent examination, in November 2015, indicated the Veteran's rheumatic mitral insufficiency and paroxysmal atrial fibrillation were stable.

A third VA examination was conducted in September 2016.  During this examination, the Veteran denied any recurrence of atrial fibrillation and denied any recent hospitalizations.  A physical examination of the Veteran reported his heart rate as 91 beats per minute with an irregular rhythm.  Peripheral pulses were normal, and only trace levels of edema were observed in the Veteran's bilateral lower extremities.  

The Veteran endorsed continued symptoms of fatigue and dyspnea, particularly with walking uphill.  Notably, the Veteran reported that three years prior to the September 2016 examination, he was able to walk two miles without any difficulty.  However, during this examination, he reported getting short of breath walking to the second level of his house.  An interview based METs test found the Veteran's level to be between 3-5 METS.  Again, the examiner observed the Veteran's limitation in METs level was due to multiple medical conditions, and that it was not possible to accurately estimate the percent of METs limitation attributable  to each condition. 

The Veteran sought additional treatment in October 2016.  At the time, the Veteran stated he believed his exercise tolerance had decreased.  The examining physician ordered an electrocardiogram, which reported normal findings and no evidence of an acute cardiopulmonary disease.  As the Veteran additionally sought treatment for a headache and a sore throat, the examining physician concluded the Veteran had an upper respiratory infection.  Follow-up testing performed in November 2016 found the Veteran had enlarged pulmonary arteries.  However, the remaining findings were within normal limits, showing no evidence of ischemia and normal left ventricular functioning. 

Based on an analysis of the above medical evidence, the Board finds there is no evidence which would support the award of an increased 100 percent disability evaluation for rheumatic heart disease.  Specifically, there has been no evidence or findings suggestive of workload of 3 METS or less, resulting in dyspnea, fatigue, angina, dizziness, and/or syncope during the period on appeal.  Similarly, the medical evidence does not show the Veteran has a left ventricular EF of 30 percent or less necessary for an award of an increased 100 percent disability rating. 38 C.F.R. § 4.104, DC 7000.  

Lastly, the Board has considered the argument advanced by the Veteran and his representative that the Veteran's overall disability picture more closely approximates the criteria for an increased rating.  38 C.F.R. § 4.7.  However, even reviewing the Veteran's medical records in a light most favorable to his claim, the Board does not find the evidence warrants an increased disability rating for his rheumatic heart disease.  As discussed above, the evidence demonstrates the Veteran's condition has remained fairly stable and that he does not regularly seek medical care for his rheumatic heart condition.  Notably, in October 2016, the Veteran was reported to have not been examined by the cardiology department for a "number of years." Therefore, based upon the Veteran's subjective statements of stable symptoms and the examining clinicians' observations, the Board finds the Veteran disability picture more nearly approximates a continued 60 percent disability rating. 

The Board has additionally considered whether the Veteran's rheumatic heart disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected rheumatic heart disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including chest pain, palpitations, fatigue, dizziness, dyspnea, edema, and limited ability to engage in activities such as walking.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, the preponderance of the probative evidence of record shows that the Veteran's level of impairment resulting from his service-connected rheumatic heart disease has remained essentially stable for the entire pendency of the appeal period, such that neither an increased disability rating in excess of 60 percent nor a staged rating is warranted.  As a preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Total Disability Based Upon Individual Unemployability:

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for rheumatic heart disease, rated at 60 percent.  The Veteran's total disability evaluation has been 60 percent beginning on and after November 21, 2000.  Therefore, the Board finds the Veteran has met the requirements for consideration of a schedular TDIU.  

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 
Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Based upon a review of the Veteran's longitudinal records, the Board finds the Veteran is entitled to an award of a TDIU beginning on and after March 22, 2017.  This is the earliest date where the medical opinion evidence indicates the Veteran would not be capable of obtaining or maintaining gainful employment, due to the severity of his rheumatic heart disability.  Specifically, on this date the Veteran's physician at Walter Reed Nation Medical Center submitted a medical opinion letter expressing such a conclusion.  See Correspondence from S.A., M.D.  As such, beginning on and after this date, the Board finds that looking at the evidence in a light most favorable to the Veteran, he is entitled to an award of a TDIU beginning on and after March 22, 2017. 

The Board finds no basis to award a TDIU prior to March 22, 2017.  Specifically, there is no medical evidence or medical opinion evidence which indicates the Veteran's service-connected rheumatic heart disability prevented him from obtaining or maintaining gainful employment.  See VA Examinations and Opinions dated in September 2016, March 2015, and February 2010.  

As for the medical evidence, the Board does not find that any physical examination of the Veteran prior to March 22, 2017 indicates he would be incapable of obtaining or maintaining gainful employment.  At no point was the Veteran observed to be incapable of sitting for prolonged periods or from walking for short distances.  For example, during his most recent September 2016 VA examination, the examiner estimated the Veterans METS to be between three and five, based on his complaints of dyspnea and a history of an irregular heartbeat.  However, the examiner observed the Veteran's condition has been stable with medications and that the Veteran has not sought or received any continuous treatment for on-going complaints.  No exertional limitations or restrictions were given to the Veteran to help alleviate his symptoms. 

In conclusion, and after affording the Veteran the benefit of the doubt, the Board finds the Veteran is entitled to an award of a TDIU beginning on and after March 22, 2017. 


ORDER

Entitlement to an increased rating, in excess of 60 percent, for rheumatic heart disease is denied. 

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted beginning on and after March 22, 2017. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim for service connection of an arthritic disability, to include arthritis of the bilateral knees, must be remanded to the AOJ before the Board is able a determination on the merits.  Specifically, the Board finds an addendum medical opinion is required to address in-service complaints of joint pain.  

To assess the etiology of the Veteran's arthritic disability, he was provided with a VA examination in April 2010.  After reviewing this examination and medical opinion, the Board finds it is unclear whether the examining physician had access to the Veteran's full STRs, as additional STRs were associated with the Veteran's file in October 2015.  The Board finds these additional STRs contain relevant evidence concerning the Veteran's in-service treatment for rheumatic fever.  For example, a reported history of the Veteran's development of rheumatic fever notes the Veteran reported being diagnosed with migratory arthritis by a civilian physician.  See STR dated May 1948.  Additionally, a physical examination dated August 1945 VA examination found the Veteran's complaints of bilateral knee pain were more likely due to internal derangement, and not a result of his history of rheumatic fever.

Based upon these updated STRs, and the relevant medical findings within, the Board finds that an addendum medical opinion is required to fully address the merits of the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, it must ensure that examination is adequate); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board observes the Veteran testified one of his treating physicians advised the Veteran his current arthritis was due to his history of rheumatic fever.  The Veteran stated his physician told him this during 2007.  However, a review of the available medical record does not reveal any evidence of such medical opinion. Thus, as this appeal is being remanded, the Board finds the AOJ to contact the Veteran and request any additional medical records which may contain a positive nexus statement. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The AOJ should contact the Veteran and request any additional medical evidence, from a VA medical center or private provider, which he may possess showing a causal relationship between the Veteran's rheumatic fever and his current arthritic disabilities. 

2.  The AOJ should secure an addendum medical opinion from the April 2010 VA examiner.  If the April 2010 VA examiner is no longer available, another qualified VA clinician may provide the addendum opinion.  Only if deemed necessary by the VA examiner is an in-person examination necessary. 

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on credibility issues raised by the record from a medical perspective. 

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the physical findings of the April 2010 VA examination, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. 50 percent or more probable) that the Veteran's arthritic disability began during or was otherwise caused by the Veteran's active duty service?

(b)  Is it at least as likely as not (i.e. 50 percent or more probable) that the Veteran's arthritic disability is a result of his in-service treatment for rheumatic fever? 

In rendering the above opinions, the examiner must consider and address the following evidence:

(i) STRs showing complaints of joint pain and knee swelling, dated May 1948; 

(ii)  STR May 1948 history of illness report noting Veteran's lay statements that he was diagnosed with migratory arthritis and rheumatic fever by a "civilian" doctor; 

(iii) August 1945 VA examination where physician finds Veteran's knee pain is due to internal derangement (most likely a torn medial meniscus) and not due to his history of rheumatic fever; and
   
(iv)  the Veteran's post-service treatment and diagnoses for polyostotic fibrous dysplasia.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at larger and not those of the particular examiner. 

3. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


